UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2016 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-32729 POTLATCH CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0156045 (State or other jurisdiction of incorporation or organization) (IRSEmployer
